Citation Nr: 1746385	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESSES AT HEARING

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973, as well as subsequent reserve and National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran's current left ear hearing loss was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hearing loss in the left ear have been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.102, 3.303, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants the benefit sought on appeal, there is no reason to belabor the impact of VA's duty to notify and assist on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran is currently service-connected for hearing loss in his right ear.  The present appeal concerns a claim for service connection for the left ear.  At the Board hearing, the Veteran testified that he served in the Marines as a rifleman, including in an artillery company.  (See Hearing Testimony, received 02/22/2017, p. 3.)  He had been diagnosed with bilateral hearing loss by VA and had been provided with hearing aids.  (p. 5.)  The Veteran testified that after service separation he had worked in a foundry and had used hearing protection in his job.  The Veteran's wife testified that his hearing loss interfered with conversations and had prevented him from hearing the smoke detector in their bedroom.  The Veteran testified that he felt his hearing loss was due to his military service because of the amount of noise exposure he had on the artillery base and the firing range without any hearing protection.

The Veteran's service treatment records show that at the time of enlistment in the Marine Corps in July 1971, he had pure tone thresholds in his left ear of 0, 0, 0, blank, and 10 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  (See STRs, received 07/20/2011, p. 7.)  At the time of service separation in August 1973, those results were 10, 5, 5, 10, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  (p. 9.)  

At the December 2011 VA examination, the examiner noted that the Veteran's hearing was within normal limits in both ears at the time of service separation.  (See VA Exam, received 12/01/2011, p. 1.)  The Veteran provided a history of work as a cannoneer in a field artillery unit during his active duty service in the Marine Corps, as well as civilian work in a foundry with hearing protection.  He also described some recreational hunting, during which he used hearing protection.  On examination, the Veteran's pure tone thresholds in his left ear were measured at 30, 35, 40, 60, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The provider diagnosed bilateral sensorineural hearing loss, right greater than left and offered the opinion that the Veteran's hearing loss was less likely than not due to noise exposure in service given that his hearing was within normal limits at service separation.  (pp. 3-4.)

At the June 2014 VA examination, the examiner noted that the Veteran had demonstrated bilateral hearing loss and had filed a claim of service connection for that disability.  (See C&P Exam, received 06/24/2014, p. 2.)  The examiner noted that the Veteran served as a rifleman and in the field artillery in service, and continued to serve in the field artillery in the Marine Corps Reserves and National Guard after separation from active duty.  He had not used hearing protection, despite exposure to 8 inch guns, 155 Howitzers, and rifle fire; he had used hearing protection in his civilian work at a foundry for two years.

At the June 2015 VA examination, the Veteran's pure tone thresholds, in decibels, were measured as 30, 40, 55, 65, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  (See C&P Exam, received 06/17/2015, p. 2.)  His left ear speech discrimination score was 88 percent.  The examiner offered the opinion that the Veteran's left ear hearing loss was not caused by his military noise exposure because his hearing sensitivity was normal at service separation with no significant threshold shifts.  In contrast, the Veteran's right ear had shown mild high frequency hearing loss at separation as well as a significant threshold shift within normal.

After reviewing all of the evidence of record, to include the evidence discussed above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss was incurred in service.  Specifically, the Board notes that the Veteran's audiometric findings at the time of service separation demonstrated a threshold shift in service, although they were still within the range for normal hearing and did not meet the definition of hearing loss under 38 C.F.R. § 3.385.  While the Veteran's right ear showed a greater threshold shift, it too was within normal limits at the time of separation and did not meet the definition of hearing loss under 38 C.F.R. § 3.385.  The Board notes that the Veteran's ears were almost certainly exposed to virtually identical levels of hazardous noise in service, inasmuch as no acute acoustic injury to either ear has ever been shown.  The Veteran wore hearing protection on both ears in his occupational and recreational noise exposure after service and on neither of his ears while in service.  In light of these facts and affording the Veteran the benefit of the doubt, entitlement to service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


